Per Curiam.
Respondent was admitted to practice by this Court in 1988. She maintained an office for the practice of law in Massachusetts, where she was admitted to practice in 1985.
By decision dated August 4, 2011, this Court suspended respondent from the practice of law for a period of one year based upon her prior one-year suspension by the Massachusetts Supreme Judicial Court (Matter of Macero, 87 AD3d 793 [2011]). The Massachusetts court reinstated respondent to the practice *1019of law by order dated May 4, 2012. Respondent now applies for reinstatement. Petitioner advises that it does not oppose the application.
Our examination of the papers submitted on the application indicates that respondent has complied with the provisions of the order of suspension and with this Court’s rules regarding the conduct of suspended attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rules regarding reinstatement (see 22 NYCRR 806.12 [b]), and that she possesses the character and general fitness to resume the practice of law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Rose, J.P, Lahtinen, Spain and McCarthy, JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.